—In proceedings pursuant to Family Court Act articles 4 and 6 for support and custody, the father appeals from (1) an order of the Family Court, Westchester County (Shapiro, J.), entered April 5, 1996, which granted the mother’s motion for an award of attorney’s fees in the sum of $934 in connection with his article 4 support proceeding and in the sum of $3,382 in connection with his article 6 custody proceeding, and (2) an order of the same court also entered April 5, 1996, which granted the mother’s separate motion to impose a sanction against him, and imposed a sanction against him in the sum of $2,500 in each of the proceedings.
Ordered that the orders are affirmed, with one bill of costs.
The court did not err in awarding the mother attorney’s fees, and it did not improvidently exercise its discretion in imposing sanctions against the appellant (see, 22 NYCRR 130-1.2; McMurray v McMurray, 157 AD2d 773).
The appellant’s remaining contentions are without merit. Ritter, J. P., Sullivan, Goldstein and Lerner, JJ., concur.